Title: Memorandum on James Traquair, 5 December 1792
From: Jefferson, Thomas
To: 


Traquair, Stone cutter, corner of 10th. and Market streets Philade. now writes to his friend in Edinburgh to send me a person capable of laying and cutting stone @ £30. sterl. a year, to be found every thing but his clothes, and to be engaged 4. years. He can be in Virga. by May or June. He is to be delivered at Richmond, to Mr. Brown. I am to pay his passage (supposed 5. Guineas) and wages from the time the ship sails. Perhaps he may agree to give up one half his wages till he arrives.
Dec. 5. 1792.
